Citation Nr: 0638577	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  02-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than April 21, 1988, 
for a 100 percent disability evaluation for service-connected 
schizophrenia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, that denied 
entitlement to an effective date earlier than April 21, 1989, 
for a 100 percent evaluation for schizophrenia.   

This case was previously before the Board and in January 2003 
the Board issued a decision which granted an effective date 
of April 21, 1988, for a 100 percent evaluation for 
schizophrenia.  The veteran thereafter appealed the January 
2003 Board decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In April 2004, the Secretary of Veterans 
Affairs, by and through the Office of the General Counsel, 
and the appellant, through his attorney, filed a Joint Motion 
for Remand (Joint Motion).  The Joint Motion requested that 
the Court vacate the portion of the Board's January 2003 
decision, which denied a claim of entitlement to an effective 
date prior to April 21, 1988, for a 100 percent evaluation 
for schizophrenia and not disturb that portion of the 
decision that granted entitlement to an effective date of 
April 21, 1988.  

The Joint Motion further requested that the matter be 
remanded to the Board for readjudication of the earlier 
effective date (EED) claim with respect to the provisions of 
38 U.S.C.A. § 5103A(b)(2) and to provide adequate reasons and 
bases for its decision.  The Joint Motion noted that the 
Board had not adequately discussed the amended duty to 
notify, specifically, the part of the notice requirement 
pertinent to explaining what evidence or information is 
necessary to substantiate the claim, and did not adequately 
indicate what evidence, if any, would be gathered by the 
appellant, and what evidence would be provided by VA.  In 
addition, the Board did not adequately discuss how a document 
to which it referred, or any other document in the record, 
actually satisfied notice requirements as set out in the 
statute.  Also, the Board was to review whether translation 
was necessary of a medical document written in Spanish and 
submitted in June 2001.  By an Order dated in April 2004, the 
Court granted the Joint Motion, and the case was thereafter 
returned to the Board.

The Board remanded the case in April 2005 for development in 
accordance with the Joint Remand and for readjudication.  
After further development, in a supplemental statement of the 
case issued in September 2005, the RO determined that 
entitlement to an effective date prior to April 21, 1988, for 
a 100 percent evaluation was not established.  The case was 
returned to the Board.  

In December 2005, the Board remanded the case for the RO to 
address claims of clear and unmistakable error (CUE) in 
rating decisions prior to a January 1988 rating decision.  In 
a rating decision in March 2006, the RO determined that an 
earlier effective date was not warranted.  The RO found no 
CUE in the rating decision in February 1987 which assigned a 
50 percent evaluation from October 1986 following a period of 
a temporary 100 percent evaluation based on hospitalization.  

A supplemental statement of the case was issued in May 2006 
wherein the RO denied entitlement to an effective date 
earlier than April 21, 1988.  The case has been returned to 
the Board for appellate review.  


FINDINGS OF FACT

1.  In a decision issued November 2, 1989, the Board denied 
entitlement to a rating in excess of 50 percent for service-
connected schizophrenia.  

2.  The RO granted entitlement to a 100 percent disability 
rating in an April 1991 rating decision and assigned an 
effective date of April 21, 1989, date of a hospitalization 
report viewed as an informal claim.  

3.  The RO denied entitlement to an earlier effective date in 
a November 2001 rating decision which was appealed to the 
Board.

4.  In a decision issued in January 2003, the Board granted 
an earlier effective date of April 21, 1988, for the 100 
percent disability rating.  

5.  There is no communication prior to April 21, 1989, the 
date of receipt of a report of an April 1989 hospitalization 
viewed as an informal claim based on evidence not before the 
Board in its November 1989 decision, that can be construed as 
a claim, formal or informal for entitlement to a 100 percent 
disability evaluation for schizophrenia based on evidence not 
before the Board at the time of the November 1989 decision.  


CONCLUSION OF LAW

The criteria for an effective date earlier than April 4, 
1988, for the assignment of a 100 percent disability 
evaluation for service-connected schizophrenia have not been 
met.  38 U.S.C.A. §§ 5103-5103A, 5107, 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.157(b)(1), 3.159, 3.400(o) 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in May 2005, January 2006 
and April 2006; rating decisions in November 2001 and 
February 2003; a statement of the case in March 2002; and a 
supplemental statement of the case in September 2005.  In 
addition, the Board's decisions in January 2003, April 2005, 
and December 2005 provided notice to the veteran.  The May 
2005, January 2006, and April 2006 VCAA notification letters 
alone satisfied VA's section 5103(a) duty-to-notify 
requirements.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006) (Board's "notification discussion as a whole...rendered 
a factual determination that [a May 2001 VCAA] notification 
letter alone satisfied VA's section 5103(a) duty to notify 
requirements.").  Viewing the record as a whole, the 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.    

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in a supplemental 
statement of the case issued in May 2006.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In October 2004, the veteran wrote that he did not 
have anything else to submit and to proceed immediately with 
the readjudication of his appeal.  The veteran wrote in May 
2005 that he did not have any other medical evidence to 
submit.  All medical evidence pertaining to his case was at 
the San Juan VA Medical Center.  In February 2006 the veteran 
wrote that all evidence to prove entitlement to an earlier 
effective date had been provided.  He has also submitted 
additional evidence in July 2006 and waived consideration of 
the evidence by the agency of original jurisdiction.  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

II. Factual background and analysis

The RO granted a 100 percent disability evaluation in a 
rating decision issued in November 2001 and assigned an 
effective date of April 21, 1989, the date of claim.  The 
veteran disagreed with the effective date and appealed to the 
Board which issued a decision in January 2003 wherein an 
earlier effective date of April 21, 1988, was granted.  As 
noted above, the veteran appealed that decision to the Court 
which then, based on a Joint Motion filed by the Secretary 
and the veteran, was remanded to the Board.  In an April 2004 
Order, the Court granted the Joint Motion to vacate the 
portion of the Board's January 2003, decision, which denied a 
claim of entitlement to an effective date prior to April 21, 
1988, for a 100 percent evaluation for schizophrenia and not 
disturb that portion of the decision that granted entitlement 
to an effective date of April 21, 1988.  Accordingly, the 
issue before the Board is entitlement to an effective date 
earlier than April 21, 1988.  

The veteran has disagreed with the effective date assigned 
for an increased evaluation of 100 percent for schizophrenia, 
and contends that the date should be in 1982 when he was no 
longer able to work.  The veteran claimed that he was unable 
to work at a VA hospital from which he was retired due to his 
service-connected neuropsychiatric condition in 1982.  The 
veteran stated that his 100 percent should be effective in 
1982 and all the ratings were clearly and unmistakably 
erroneous since 1982 until he was granted 100 percent.  

Our review finds that there is a final Board decision issued 
in November 1989 which denied an increase in excess of 50 
percent for service-connected schizophrenia and denied 
entitlement to individual unemployability.  The veteran 
requested reconsideration of the decision and was notified in 
November 1991 that his request was denied.  See 38 C.F.R. 
§§ 20.1000, 20.1001.

The assignment of effective dates for a claim for increase is 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
statute provides, in pertinent part, that the effective date 
of an evaluation and award of compensation based upon an 
original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

The effective date of a grant of an increased rating is the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if the claim is 
received within a year from that date; otherwise, the 
effective date is the later of the date of increase in 
disability or the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(b)(2); 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).

A report of medical treatment or examination may be accepted 
as an informal claim.  The date of VA medical reports may be 
used to establish the effective date of entitlement to an 
increased rating in a case where service connection is 
already established.  See 38 C.F.R. § 3.157(b)(1). 

The Court has made it plain that the date of the filing of a 
claim is controlling in determinations as to effective dates.  
See Lalonde v. West, 12 Vet. App. 377, 380 (1999) (citing 
Hazan v. Gober, 10 Vet. App. 511 (1997); Washington v. Gober, 
10 Vet. App. 391 (1997); and Wright v. Gober, 10 Vet. App. 
343 (1997).  In Hazan the Court held that a prior Board 
decision as to the degree of disability does not bar 
consideration of earlier evidence as to the effective date of 
a post-Board decision increase.  Hazan v. Gober, 10 Vet. App. 
511 (1997).

With the veteran's claim for an earlier effective date 
received in July 2001, he submitted a June 2001 letter 
written in Spanish from a private physician.  The Joint 
Remand noted that this document had not been translated and 
indicated the Board should review whether translation of this 
medical evidence was necessary.  In the January 2003 
decision, the Board had discussed whether translation of the 
June 2001 letter was necessary and concluded that in view of 
the facts, a translation was not necessary.  Since the 
Court's remand a translation of the June 2001 letter has been 
secured and attached to the claims file.  Dr. J.L.V. wrote 
that the veteran had been a patient of his since January 
1989.  From the veteran's history, he worked for VA until 
1982 when he was notified that he could not continue working 
there.  He had been hospitalized and in out-patient 
psychiatric treatment.  His symptoms as observed were 
described when seen for the first time in 1989 and at his 
last interview in April 1991.  It was noted that in July 
1991, the veteran had been approved for 100 percent 
compensation.  The diagnosis was chronic schizophrenic 
disorder, paranoid type.  Dr. J.L.V. noted that the veteran's 
paranoid schizophrenia had kept a symptomatic and behavioral 
pattern very similar to the onset throughout the years, 
without having had any substantial symptomatic remission at 
any time and that he should continue in psychiatric 
treatment.  In this letter, received in June 2001, the doctor 
states that the veteran was seen for the first time in 
January 1989.  This evidence received at the time of the 
veteran's informal claim in June 2001 does not establish a 
date earlier than April 21, 1989, for the receipt of an 
informal claim.  The doctor's statement that the veteran was 
seen for the first time in 1989 is evidence of treatment 
after the effective date currently assigned of April 21, 
1988.  Thus, this evidence does not establish an effective 
date earlier than April 21, 1988.  

This case has a lengthy procedural history.  There are 
multiple rating decisions from July 1970 forward.  The Board 
finds that the appeal considered at the time of the November 
1989 Board decision was pending from an October 1982 rating 
decision.  In June 1982, the veteran submitted a claim for an 
increased evaluation and in a November 1982 rating decision 
the RO continued the 50 percent evaluation for service-
connected schizophrenia.  In December 1982, the veteran wrote 
that he disagreed with the October 1982 rating decision.  
However, a statement of the case was not issued as the RO 
viewed it as a reopened claim.  In April 1983 the RO granted 
entitlement to a temporary total disability rating based on 
hospitalization in November 1982 to January 1983 and 
reinstated the 50 percent disability rating effective 
February 1, 1983.  He was provided notice in May 1983.  The 
veteran submitted additional evidence in August 1983 and 
asked that his claim be reopened and that entitlement to 
individual unemployability be considered.  In October 1983, 
the RO issued a decision and provided notice to the veteran 
in December 1983.  The veteran disagreed and submitted a 
notice of disagreement (NOD).  Although it is not clear that 
an appeal was timely perfected, the appeal to the Board 
addressed in the November 1989 decision was certified to the 
Board from a decision issued in October 1983 with notice of 
the decision provided in December 1983.  See Form 1-8 dated 
in September 1988.  However, as that notice of disagreement 
was received in April 1984, within one year of the May 1983 
notice, it is considered as appealing April 1983 rating 
decision.  However, the statement of the case issued in May 
1985 is construed to also be in response to the NOD received 
in December 1982.  The veteran disagreed with the rating 
assigned in the October 1982 decision in December 1982.  The 
May 1985 statement of the case thus relates to the October 
1982 decision.  That notice of disagreement in December 1982 
resulted in the appeal heard in the November 1989 Board 
decision.  Accordingly, the rating decisions issued by the RO 
in October 1982, April 1983, October 1983, February 1987, and 
January 1988 were subsumed in the Board's November 1989 
decision.  

The veteran has contended that if his award of Social 
Security (SSA) benefits was not considered by the rating 
decisions dated prior to April 1989, then it constituted 
clear and unmistakable error.  Our review finds that although 
the veteran testified in December 1985 that he received 
benefits from the SSA, the favorable SSA decision finding the 
veteran unable to work since November 14, 1982, was received 
at the RO in May 1987 and was considered in the January 1988 
RO decision.  As for the rating decisions prior to January 
1988, as noted above, these were subsumed in the Board's 
November 1989 decision which considered the SSA award.    

When the rating decision is deemed subsumed by a supervening 
Board decision, then as a matter of law the rating decision 
cannot be the subject of a claim of clear and unmistakable 
error.  As a consequence, any claim of clear and unmistakable 
error must be directed at the November 1989 Board decision, 
and not the prior rating decisions.  See Donovan v. West, 158 
F.3d 1377 (Fed.Cir. 1998); Dittrich v. West, 163 F.3d 1349 
(Fed.Cir. 1998).

The question of whether there was clear and unmistakable 
error (CUE) in rating decisions prior to October 1982 is not 
for consideration as the veteran has clearly claimed CUE in 
rating decisions since 1982 and requested an effective date 
in 1982.  He claimed that he had not been able to work since 
his hospitalization in November 1982.  

The Board notes that a February 1991 letter in Spanish 
received at VA from a private doctor, Dr. J.L.V. was 
considered in the April 1991 rating decision which granted a 
100 percent disability evaluation effective from April 1989.  
Although not translated, the RO noted Dr. J.L.V.'s medical 
certificate showed continuous treatment since January 30, 
1989, to that time due to violent and explosive behavior 
secondary to paranoid ideas.  The diagnosis was schizophrenia 
disorder, chronic, paranoid type.  As with a similar letter 
dated in 2001 from Dr. J.L.V. and discussed above, the letter 
received in February 1991 does not establish a date earlier 
than April 21, 1989, for the receipt of an informal claim.  
The doctor's statement that the veteran was seen for the 
first time in 1989 is evidence of treatment after the 
effective date currently assigned of April 21, 1988.  Thus, 
this evidence does not establish an effective date earlier 
than April 21, 1988.  

After the Board's decision in November 1989, the veteran 
submitted a claim in December 1989 stating that he had been 
hospitalized from April to May 1989.  This evidence had not 
been of record at the time of the Board's November 1989 
decision.

A copy of a VA hospital report dated April 21, 1989, to May 
19, 1989, was received in January 1990.  Entitlement to an 
increased evaluation was denied in a February 1990 rating 
decision.  The veteran was notified in a March 1990 letter 
that the report of his recent hospitalization had been 
considered a claim for an increased evaluation, but that this 
claim had been denied.  Subsequently, the veteran submitted 
additional evidence in support of his claim.  In April 1991, 
a rating decision determined that the veteran was entitled to 
a 100 percent evaluation for schizophrenia.  The effective 
date for the 100 percent evaluation was determined to be 
April 21, 1989, the date of hospitalization considered as an 
informal claim.  

A claim for an increased rating is a new claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-32.  It is based 
on new evidence that a claimant's service-connected condition 
has increased in severity and it is not subject to the 
provisions of 38 U.S.C.A. § 7104(b) and 7105(c) prohibiting 
reopening of previously disallowed claims except upon new and 
material evidence under 38 U.S.C.A. § 5108.  See Colayong v. 
West, 12 Vet. App. 524, 536 (1999).  

There is no statute or regulation that prevents the 
assignment of an effective date prior to a final Board 
decision so long as it is assigned based on a different 
evidentiary record.  The pertinent statute specifically 
permits evidence of a disability increase to serve as the 
basis of an effective date prior to a veteran's application, 
provided that such evidence occurs within the one year prior 
to the application.  38 U.S.C.A. § 5110(b)(2); See Hazan v. 
Gober, 10 Vet. App. 511 (1997).

VA must consider all the evidence of record, including that 
which predated a final Board decision on the same matter, to 
determine when an ascertainable increase occurred in the 
rated disability.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The award of an increased rating should normally be 
effective either on the date of receipt of the claim or on 
some date in the preceding year if it was ascertainable that 
the disorder had increased in severity during that time.  See 
also VAOGCPREC 12-98, 63 Fed. Reg. 56704 (1998).

In this case, the veteran's April 21, 1989, VA hospital 
report constituted an informal claim for an increased 
evaluation, as was noted in the March 1990 letter to the 
veteran.  See 38 C.F.R. §§ 3.155(c), 3.157(a)-(b)(1).  The 
Board considered the evidence during the one year period 
prior to April 21, 1989, the date of the claim, and 
determined that the evidence showed it was ascertainable that 
the veteran was entitled to a 100 percent evaluation as of 
April 21, 1988.  That is, by law, the earliest date that can 
be granted based on a claim for an increase.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(o).

VA treatment records secured from the San Juan VA Medical 
Center are for a period from December 1998 to December 2005 
and are not probative to the issue at hand.  

Additional evidence submitted by the veteran in July 2006 
with a waiver of consideration by the agency of original 
jurisdiction includes a private psychiatric evaluation dated 
in June 2006 wherein the psychiatrist states that according 
to the record the veteran has been unable to work since 1983.  
Although this evidence could be considered as an informal 
claim for an increase, the date of receipt is much later than 
the date of the informal claim, April 21, 1989, on which the 
grant of a 100 percent disability evaluation was made.  As to 
the opinion that the veteran has been unable to work since 
1983, the informal claim on which the grant was made is April 
21, 1989, and the earliest date that can be granted based on 
a claim for an increase is April 21, 1988.  

Criminal court documents relate to offenses in 2005 and are 
not probative to the issue.  Additional evidence submitted 
consisting of a June 1982 medical statement from Dr. D.L.C., 
a May 1983 VA statement report on disability retirement, 
letters from VA dated in June and August 1983 regarding his 
proposed separation from employment, the transcript of a 
December 1985 RO hearing, a decision letter from the SSA, a 
hiring worksheet dated in October 1981 from the U.S. Postal 
Service, and private and VA medical records dated in 1982, 
1983 and 1986 were of record at the time of the Board 
November 1989 decision.  Although this evidence could be 
considered in connection with the April 21, 1989, claim, it 
pre-dates the one year period prior to the date the claim was 
received.  

A letter from DAV to the veteran in October 1982 advising him 
of the RO's decision was not of record, however, this is 
information provided to the veteran and was not a submission 
to VA.  

The Board does not find any communication that could be 
construed as a formal or informal claim for benefits prior to 
April 21, 1989, based on evidence not considered by the Board 
in the November 1989 decision that would potentially allow 
for a one year period prior to April 21, 1988, the effective 
date currently assigned.    

In view of the foregoing, the Board concludes that there is 
no basis upon which to establish an effective date for a 100 
percent rating for the service-connected schizophrenia any 
earlier than April 21, 1988.  With respect to this claim, the 
facts are not in dispute, and application of the law to the 
facts is dispositive.  Where there is no entitlement under 
the law to the benefit sought, the appeal must be terminated.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  As the 
evidence preponderates against the claim for an effective 
date earlier than April 21, 1988, for a 100 percent 
disability evaluation for schizophrenia, the benefit-of-the-
doubt doctrine is inapplicable, and the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert, supra.


ORDER

Entitlement to an effective date earlier than April 21, 1988, 
for a 100 percent disability evaluation for schizophrenia is 
denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


